Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 1 of 6
Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 2 of 6
Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 3 of 6
Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 4 of 6
Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 5 of 6
Case 17-31926   Doc 54   Filed 03/20/19 Entered 03/20/19 10:56:29   Desc Main
                           Document     Page 6 of 6
